IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-11184
                          UDC No. 5:96-CV-1



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JON RICHARD O’KANE,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        - - - - - - - - - -
                          January 23, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Jon Richard O’Kane, federal prisoner #23739-077, has filed a

motion to reinstate appeal and to direct the Clerk to establish a

briefing schedule.    This court construes the motion as a motion

for reconsideration of single-judge order denying O’Kane a

certificate of appealability (COA) to appeal the dismissal of his

28 U.S.C. § 2255 motion to vacate and the panel order denying

reconsideration.   To the extent that O’Kane moves this court to

rescind the orders denying him a COA, the motion is GRANTED.     In


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 96-11184
                                  -2-

light of Lindh v. Murphy, 117 S. Ct. 2059, 2068 (1997), O’Kane

was not required to obtain a COA to bring his appeal from the

denial of his § 2255 motion, which was filed in January 1996.

     Insofar as O’Kane moves this court to set a briefing

schedule, however, his motion is DENIED.    Further briefing is

unnecessary in light of the comprehensive brief which O’Kane has

filed.   See Fed. R. App. P. 28.   For essentially the same reasons

set forth by the magistrate judge and adopted by the district

court in its order of dismissal, see United States v. O’Kane,

No. 5:96-CV-001-C, (N.D. Tex. July 15, 1996), we conclude that

O’Kane’s substantive and other claims are meritless.

Accordingly, the denial of § 2255 relief is AFFIRMED.

     ORDER DENYING COA RESCINDED; MOTION TO SET BRIEFING SCHEDULE

DENIED; JUDGMENT AFFIRMED.